Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 18, 2020 has been entered.
 
Background
This is a non-final Office action that addresses U.S. Application No. 14/629,351 issuing as U.S. Patent No. 8,887,107 B2 to Mos et al. (hereinafter "Mos") on November 11, 2014.  Based upon review of the 14/629,351 application, the application was filed on August 9, 2013, claiming domestic priority to provisional U.S. Application No. 61/697,486, filed on September 6, 2012.   
The Mos patent issued with original claims 1-18.   A preliminary amendment was filed concurrently with the present reissue application on February 23, 2015, which added claims 19-27.    The Applicant characterized the new claims as broadening claims, see the Reissue Declaration filed February 23, 2015.  
A non-final Office action was mailed August 17, 2016, rejecting all pending claims 1-27.
In response, the Applicant filed an amendment and accompanying arguments on December 19, 2016 amending all independent claims.
A final Office action was mailed December 10, 2018, rejecting all pending claims 1-27.

A non-final Office action was mailed September 10, 2019, rejecting all pending claims 1-15 and 17-27.
In response, the Applicant conducted a personal interview on March 4, 2020 and then filed an amendment and accompanying arguments on March 10, 2020.  
 A final Office action was mailed May 18, 2020, rejecting all pending claims 1-15 and 17-27. T
In response, the Applicant filed an amendment after-final on August 17, 2020 and conducted a personal interview on July 21, 2020
An Advisory Action was mailed September 8, 2020 declining to enter the after-final amendment due to the requirements of 37 CFR 1.116.
In response, an RCE was filed on September 18, 2020 (as discussed above in the “Continued Examination Under 37 CFR 1.114” section) amending all independent claims and including accompanying arguments and evidence.
The Applicant’s amendment and arguments have been considered and are persuasive as to all prior rejections except the double patenting rejections.  The Applicant has not presented any response to the double-patenting rejection except to request that the rejections be held in abeyance.  Thus, the double-patenting rejection, which is a rejection on the merits, is repeated here, except where any new grounds of rejection is due to the Applicant’s amendment to the claims. 





Double Patenting
Claims 1-15 and 17-27 of this application is patentably indistinct from claims 52-61, 63 and 64 of Application No. 14/637,358. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52-61, 63 and 64 of copending Application No. 14/637,358 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application share the same language as the reference application.  The instant claims additionally recite processing individual fields and the number of parameters in the process model being less than the degrees of freedom the lithographic tool, however this would have been an obvious variation because one of ordinary skill in the art would have predictably process individual fields on the substrate according to particular integrated circuits and utilized less than all degrees of freedom available in a model in order to reduce model complexity when less than all degrees of freedom would have been sufficiently accurate for a specific task.  See also the Reissue Declaration, filed May 13, 2015 in the instant proceeding, which characterizes the instant claims as more broad.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Indication of Allowable Subject Matter
Except for the double patenting rejections set forth above, claims 1-15, 17 and 19-28 are allowable for the following reasons.
Illustrative, independent claim 1 is reproduced below (as presently amended).  The recited technological features important to the indication of allowable subject matter are emphasized.

	A method of calculating a process correction for a lithographic
tool comprising:

measuring process data on a substrate, wherein a plurality of fields on the substrate have
been previously exposed using the lithographic tool;

fitting, by a processing unit, a process signature model comprising a plurality of parameters
to the measured process data, so as to obtain a fitted process signature model; and

calculating, by the processing unit directly after the fitting, the process correction
comprising correction values of degrees of freedom of the lithographic tool specific for one
of the plurality of fields based on the fitted process signature model,

wherein a first number of the plurality of parameters included in the process signature
model is less than a second number of the degrees of freedom of the lithographic tool used in the process correction.


The closest, prior art of record (as applied in the previous final Office action) is U.S. Patent Publication No. 2007/0283312 (“Huang”).
The highlighted claim language above can be reasonably interpreted as requiring a processing unit that measures process data on a substrate in order to calculate a process correction comprising correction values of degrees of freedom for one of the plurality of fields based on a fitted process signature model.  Thus, the process correction is made to individual fields on the substrate.  
Huang however discloses an optical proximity correction (OPC) process that makes correction to the patterns on the reticle/mask rather  than individual fields on the substrate.  ¶¶ 52, 58.  OPC is a term of art that a person of ordinary skill in art would have known is a static reticle correction technique that 
Moreover, because Huang fails to disclose a process correction based on the process signature mode for one of the plurality of fields on the substrate, Huang also does not disclose that the plurality of parameters included in the process signature model is less than a second number of degrees of freedom of the lithographic tool used in the process correction.
The remaining prior art of record fails to teach or fairly suggest modifying Huang in such a substantial, structural manner (e.g., changing the recticle-based correct to an individual-field substrate correction) (e.g., imposing a requirement that the number of parameters used in the process signature model is less than the degrees of freedom of the lithographic tool).
A more detailed reason for indicating allowable subject matter may be set forth when the claims are in a formal condition for allowance.

Additional Response to Arguments/Amendment
The Applicant has not responded to the double patenting rejection, as indicated by the Applicant.  Amendment, 11.  Thus, the double patenting rejection, which is a rejection on the merits, is repeated here, except where any new grounds of rejection is necessitated by the Applicant’s amendment to the claims.
The Applicant’s Amendment overcomes the 35 USC 112 issues raised in the Advisory Action, mailed September 8, 2020 and the Final Office Action, mailed May 18, 2020.  The Applicant has also sufficiently pointed out where the new limitations introduced by said Amendment are found.  See, e.g., the Amendment, 11, 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is 571-272-7538.  The examiner can normally be reached 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538


Conferees:  	
/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992